Grant, J.
(dissenting). This is an action of trover for five cords of wood of the value of five dollars. Verdict and judgment were for the plaintiff.
Plaintiff made a verbal contract with one Briggs for the lease of his farm for a year, yielding a portion of the crops as rental. By the terms of the contract plaintiff obtained the right to cut a tree standing in a meadow, to be used as fuel in the engine of a threshing-machine to be used in threshing the grain raised upon the farm. The lease expired April 1, 1891. Mr. Briggs died in July, 1890, and the farm was sold at administrator’s sale March 16, 1891, to the defendant. Plaintiff was in possession of the farm at the time, and after the sale cut down this tree, and hauled the wood to the wheat field, to be used for threshing. Defendant, upon taking possession of the farm, converted the wood to his. own use, claiming that the tree was part of the realty when he purchased, and that the agreement between plaintiff and Briggs was void under the statute of frauds.
A parol lease for a year is valid. How. Stat. § 6179. The terms of such a lease rest in and must be proved by parol. So long as those terms are consistent with ordinary farm use, they are valid, and do not conflict with the statute. The use of wood by a tenant for household and farm purposes is one of the ordinary incidents of farm leases. The defendant knew that plaintiff was in possession under a lease, and was therefore chargeable with notice of all plaintiff’s rights.
Plaintiff was present at the administrator’s sale, and *533said nothing about his claim to this tree. It is insisted that this conduct creates an estoppel. The sufficient answer is that no estoppel was pleaded. Dale v. Turner, 34 Mich. 405.
Judgment should be affirmed.